internal_revenue_service number release date index number -------------- ---------------------------------- ------------------------------ ------------------------------------------------ ------------------------------ ------------------------------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no -------------- telephone number -------------------- refer reply to cc fip b03 plr-135927-10 date march legend trust ----------------------------------------------------------------------------- ------------------------------------------------- state city x city y city z year year month date a b c d -------------- -------------- -------------- ------------------ ------- ------- ------ ------------------- -------- --------------- --------------- -- plr-135927-10 dear ------------ this responds to a letter dated date submitted on behalf of trust trust requests rulings under sec_856 of the internal_revenue_code code facts trust is a publicly-traded reit that manages a diversified portfolio of real_estate properties comprising office industrial and service-oriented properties primarily in the city x metropolitan area trust has elected to be treated as a reit beginning with its year taxable_year in month year trust brought a claim for just compensation_for a acres of its properties in city y and city z in state collectively property which property was taken by state in year state paid trust dollar_figureb initial_amount for property at the time of the taking trust elected under the eminent_domain law of state to treat the initial_amount as an advance_payment while it pursued its claim trust invested the initial_amount into real_estate on date the court of claims of state court issued an opinion requiring state to pay trust an additional dollar_figurec additional_amount for property taken from trust by state in year under a provision of the eminent_domain law of state trust is entitled to statutory simple interest on the additional_amount at a rate not to exceed d per annum from the date of the taking until the date of payment interest court in its opinion agreed state improperly valued property and misapplied the requirement of the eminent_domain law of state that just compensation be determined based upon the highest_and_best_use and the probability that such use could have been achieved applying this standard court determined that there was a reasonable probability property would have been rezoned from light industrial use to a planned development district thereby resulting in the additional_amount awarded trust trust sought and was awarded reimbursement of attorney’s fees and costs costs claim is the initial_amount additional_amount interest and costs as of the date of its ruling_request neither the amount of claim nor the timing of its payment were known trust represents that in accordance with generally_accepted_accounting_principles gaap trust had not yet reported claim as part of its total assets on its financial statement plr-135927-10 law and analysis sec_856 provides that at least percent of a reit’s gross_income excluding gross_income from prohibited_transactions must be derived from dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 and certain other sources sec_856 provides that at least percent of a reit’s gross_income excluding gross_income from prohibited_transactions must be derived from rents_from_real_property interest on obligations secured_by mortgages on real_property or on interests_in_real_property gain from the sale_or_other_disposition of real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 and certain other sources sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 of the code and sec_1_856-3 of the income_tax regulations regulatons defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits that meet the requirements of sec_856 through sec_856 and sec_1_856-3 of the regulations provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-2 of the regulations provides that in determining the investment status of a reit the term total assets means the gross assets of the reit determined in accordance with gaap sec_1_856-3 provides that real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures in addition the term real_property includes interests_in_real_property local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder plr-135927-10 sec_856 provides that for purposes of sec_856 and the term rents_from_real_property includes rents from interests_in_real_property charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and certain rents attributable to personal_property sec_1_856-4 of the regulations provides that the term rents_from_real_property generally means the gross amount received for_the_use_of or the right to use real_property of the reit sec_856 of the code and sec_1 b - of the regulations provide certain exclusions to the term rents_from_real_property including in part amounts received or accrued directly or indirectly with respect to any real or personal_property if the determination of such amount depends in whole or in part on the income or profits derived by any person from such property sec_856 which was added to the code by division c of the housing and economic recovery act of p l provides inter alia that to the extent necessary to carry out the purposes of part ii of subchapter_m the secretary_of_the_treasury is authorized to determine solely for purposes of this part whether any item_of_income or gain that does not qualify under sec_856 or sec_856 to satisfy the percent and percent reit gross_income tests may be considered as not constituting gross_income for purposes of sec_856 or sec_856 the staff of the joint_committee on taxation in its general explanation of the tax legislation enacted in the 110th congress describes sec_856 as follows the provision authorizes the treasury_department to issue guidance that would allow other items of income to be excluded for purposes of the computation of qualifying gross_income under either the percent or the percent test respectively or to be included as qualifying_income for either of such tests respectively in appropriate cases consistent with the purposes of the reit provisions footnote of the general explanation provides that income that is statutorily excluded from gross_income computations under the provision is not intended to be within the authority to include as qualifying_income joint_committee on taxation staff general explanation of the tax legislation enacted in the 110th congress cong 2d sess the legislative_history underlying the reit asset test in sec_856 indicates that the test is designed to give assurance that the bulk of the trust’s investments are in real_estate h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 the legislative_history also indicates that congress intended to provide reits with tax treatment similar to the treatment accorded regulated_investment_companies rics in revrul_64_247 1964_2_cb_179 a ric recovered excess management fees from its investment manager the recovery was made as a result of legal action brought against the company’s former officers and directors who had owned the investment manager in revrul_74_248 1974_1_cb_167 a ric’s former investment_advisor paid the company an amount the advisor had improperly received for assigning plr-135927-10 its advisory contract the payment was made pursuant to a settlement agreement that was reached after the company’s shareholders filed a derivative action against the investment_advisor in both rulings the amounts in question were includible in the ric’s gross_income under sec_61 of the code those amounts were not however income from sources that at the time the rulings were published were described in sec_851 of the code the rulings hold nevertheless that the companies’ inclusion of the amounts in gross_income did not cause the companies to fail to meet the definition of a ric contained in sec_851 provided the companies in all other respects qualified for ric status for the tax_year in question revrul_64_247 and revrul_74_248 were rendered obsolete in part for purposes of sec_851 by revrul_92_56 1992_2_cb_153 which holds that if in the normal course of its business a ric receives a reimbursement from its investment_advisor and the reimbursement is included in the ric’s gross_income the reimbursement is qualifying_income under sec_851 however the prior revenue rulings remain instructive in determining how certain payments may be treated for ric or reit qualification purposes when the payment is not specifically described by the governing statute or underlying regulations under the facts of this case fund's claim is not specifically described by applicable code or regulations however trust represents it engaged in no active business activity to create claim and that claim is the amount_paid or to be paid trust for property real_estate taken from trust by state in year after court makes a final_determination of what is a fair price for such real_property trust also represents it has invested the initial_amount that portion of claim trust received from state at the time of the taking of property into real_property and plans to invest any further payments it will receive from state with respect to claim into real_estate_assets as defined in sec_856 public policy underlying the eminent_domain law of state which requires under the facts of this case state pay trust just compensation_for property taken from trust in year does not interfere with or impede the policy objectives of congress in enacting the reit qualification tests under sec_856 moreover there is nothing in the legislative_history or any statutory interpretation that would indicate that by imposing parameters on the sources from which reits and rics may derive income congress intended to discourage reits and rics from pursuing legal remedies from which damages may be collected based on the information submitted and the representations made we rule that i claim will not be considered in determining whether trust satisfies the reit asset tests under sec_856 and ii under sec_856 the interest and costs trust derives from claim will not be considered in determining whether trust satisfies the reit gross_income tests under sec_856 and sec_856 plr-135927-10 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether trust otherwise qualifies as a reit under subchapter_m of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely alice m bennett branch chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
